             Case 2:20-mc-00076-RSL Document 7 Filed 09/21/20 Page 1 of 2



 1                                                           The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                               NO. 2:20-MC-00076-RSL
11
                              Plaintiff,                           (2:09-CR-0108)
12
             vs.                                             Order Terminating
13                                                           Garnishment Proceeding
     KENNETH WILLIAM ELGIN
14   d/b/a Everything Tree Service LLC,

15            Defendant/Judgment Debtor,

16         and

17   WELLS FARGO BANK N.A.,

18                            Garnishee.

19
            This matter came before the Court on the United States’ Application to
20
21   Terminate Garnishment Proceeding. For the reasons stated in the United

22   States’ Application, the Court concludes that this Garnishment should be

23   terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
24
            IT IS ORDERED that the garnishment is terminated and that Wells
25
     Fargo Bank N.A. is relieved of further responsibility pursuant to this
26
27   garnishment.

28   //


     ORDER TERMINATING GARNISHMENT PROCEEDING                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
     (USA v. Kenneth William Elgin and Wells Fargo Bank N.A., USDC#: 2:20-MC-           SEATTLE, WA 98101
     00076-RSL/2:09-CR-0108-1)1                                                         PHONE: 206-553-7970
             Case 2:20-mc-00076-RSL Document 7 Filed 09/21/20 Page 2 of 2



 1          Dated this 21st day of September, 2020.
 2
 3
                                      JUDGE ROBERT S. LASNIK
 4                                    UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER TERMINATING GARNISHMENT PROCEEDING                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
     (USA v. Kenneth William Elgin and Wells Fargo Bank N.A., USDC#: 2:20-MC-           SEATTLE, WA 98101
     00076-RSL/2:09-CR-0108-1)2                                                         PHONE: 206-553-7970
